Douglas, J.,
dissenting. In Miranda v. Arizona (1966), 384 U.S. 436, the United States Supreme Court held that “the prosecution may not use statements, whether exculpatory or in-culpatory, stemming from custodial interrogation of the defendant unless it demonstrates the use of procedural safeguards effective to secure the privilege against self-incrimination.” (Emphasis added.) Id. at 444. Because I believe that the statements at issue in this case were not the result of an “interrogation” and thus were properly admitted, I respectfully dissent.
In Rhode Island v. Innis (1980), 446 U.S. 291, the United States Supreme Court considered the question of what constitutes “interrogation” for purposes of determining whether Miranda protections are triggered. The Innis court recognized that “interrogation” is not limited to express questioning. Id. at 298-299. However, the term does not embrace any and all statements or conduct of police in the presence of a defendant in custody. “ ‘Interrogation,’ as conceptualized in the Miranda opinion, must reflect a measure of compulsion above and beyond that inherent in custody itself.” Id. at 300. The court concluded that “Miranda safeguards come into play whenever a person in custody is subjected to either express questioning or its functional equivalent. That is to say, the term ‘interrogation’ under *237Miranda refers not only to express questioning, but also to any words or actions on the part of the police (other than those normally attendant to arrest and custody) that the police should know are reasonably likely to elicit an incriminating response from the suspect.” Id. at 300-301.
The record in the case at bar indicates that appellee’s probation officer, Larry Fuqua, arrived at the county jail after appellee’s arrest to obtain a copy of the arrest report. There he encountered appellee, who was waiting to be “processed” on the charges for which he had been arrested. At that point, according to Fu-qua’s testimony, “[a] conversation developed between the two of us,” during which appellee made several in-culpatory statements. Nowhere in the record is it suggested that these statements were made in reaction to either express questioning by Fuqua or other conduct which Fuqua should have known was reasonably likely to elicit an incriminating response. Thus, it cannot be said that any “interrogation” occurred during that conversation, and the fact that Fuqua did not warn appellee of his Miranda rights does not affect the admissibility of the statements in question.
State v. Gallagher (1974), 38 Ohio St. 2d 291, 67 O.O.2d 354, 313 N.E. 2d 396, upon which the majority relies, is easily distinguishable from the case at bar. The syllabus of Gallagher, quoted in the majority opinion, renders inadmissible any statements made by an accused to his parole officer without prior Miranda warnings, where such statements were “in response to questions by the parole officer * * (Emphasis added.) As discussed above, there is absolutely no suggestion in the record that the statements in this case were in response to questions by the probation officer. The majority opinion merely assumes, without discussion or justification, that such questioning did in fact occur, and therefore repeatedly places mistaken reliance on case law in which questioning or other forms of interrogation took place.
Since the statements in question were not made in response to interrogation and thus do not trigger the admissibility requirements of Miranda, I would reverse the judgment of the court of appeals and reinstate ap-pellee’s convictions. The statements were properly admitted.
Moyer, C.J., concurs in the foregoing dissenting opinion.